OFFICE OF DISCIPLINARY COUNSEL, Petitioner
v.
GLENN D. McGOGNEY, Respondent
Nos. 1713 DD3, 194 DB 2009
Supreme Court of Pennsylvania, Western District.
Submitted: November 30, 2011.
March 28, 2012.

ORDER
PER CURIAM
AND NOW, this 28th day of March, 2012, the order dated March 26, 2012 is vacated. Upon consideration of the parties' briefs, the record, and the report and recommendation of the Disciplinary Board, respondent, Glenn D. McGogney, is hereby disbarred. Respondent shall comply with all the provisions of Rule 217, Pa. R.D.E. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa. R.D.E.